Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 1-7) in the reply filed on 11/08/2021 is acknowledged.  Applicant’s amendment to Group II (claims 8-12) is also acknowledged.  While claims 8-12 are now in dependent form and depending from claim 1, this is not found persuasive because Group I and Group II still lack unity of invention even though the inventions in these groups require the technical feature of mounting a handrail to scaffolding structures, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP0688920 where each technical feature is taught. EP0688920 teaches a handrail that can be assembled such that the rail sections can rotate relative to each other about an axis allowing for any angle to be set between two assembled sections. In view of EP0688920 there is no special technical feature shared among the independent claims that could overcome the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: On page 7, paragraph 2, line 6 the word “axes” should be replaced with “axis”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “at least one connection element” in line 6 is indefinite as it is unclear if applicant is referring to “two connection elements” as defined above or if this is a separate connection element.  For the purpose of this office action the examiner will assume applicant is referring to “at least one connection element of the two connection elements”.  In addition, “the connection element” in line 8 is assumed to be “the at least one connection element”.  Applicant should note claims 2-7 stand rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribe (US 6,257,799).
Ribe discloses:
Claim 1: as best understood by the examiner, a handrail capable of use with scaffolding structures comprising at least two handrail segments (Fig. 1, 3’ and 3) connected to one another by a connection unit (Fig.1, 1) to provide a continuous handrail, wherein at least one handrail securing element (Fig. 6) capable of securing the handrail segment to a scaffold element is secured to at least one of the handrail segments (Fig. 2), wherein the connection unit comprises two connection elements that pivot relative to one another about a pivot axis (Fig. 1, 4’ and 4) , wherein at least one connection element of the two connection elements is connected or is configured to be connected to one of the handrail segments connected to another via the connection unit such that the at least one connection element rotates about an axis of rotation that is not parallel and not orthogonal in relation to the pivot axis (Fig. 1). 
Claim 2: The handrail according to claim 1, wherein at least one handrail securing element is secured to a handrail segment by riveting or screwing (Figs. 4-6).
Claim 3: The handrail according to claim 1,

Claim 4: The handrail according to claim 1, wherein every connection element has in a second axial end section of the connection element an end face that is angled in relation to the axis of rotation, wherein the two connection elements with their angled end faces face each other and pivot relative to one another about the pivot axis that is substantially orthogonal in relation to the two angled end faces (Fig. 1).
Claim 5: The handrail according to claim 4, wherein the two connection elements are connected to one another such that they pivot about the pivot axis, by a connection element that is configured to rotate about the pivot axis at least in relation to one of the connection elements (Fig. 1).
Claim 7: The handrail according to claim 1, wherein the pivot axis is arranged at an angle of 45° in relation to the axis of rotation (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ribe (US 6,257,799) as applied to the claims above in view of Palmer (US 5,661,942).
Claim 6: Ribe discloses the handrail according to the claims described above, but does not disclose the connection element in association with at least one of the connection elements comprising a group of latching projections arranged in ring-like configuration about the pivot axis, wherein an opening receiving the group of latching projections is provided in the connection element such that the group of latching projections are configured to rotate about the pivot axis.
However, Palmer discloses: a connection element in association with at least one connection element with a group of latching projections arranged in ring-like configuration about the pivot axis, the latching projections are capable of being received in the connection element opening and are further configured to rotate about the pivot axis, allowing the two connection elements to be secured together around the pivot axis and allowing for repositioning of the connection elements as needed (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handrail apparatus of Ribe to include a ring-like connection element capable of pivoting around an axis as taught by Palmer, in order to provide a connection where the connection elements can pivotally rotate and subsequently lock at a desired connection angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kathleen M. McFarland
Examiner
Art Unit 3635




/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635